Citation Nr: 1434478	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-42 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 1995.  This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2011, the Veteran testified before a Veterans Law Judge (VLJ) at the RO in Muskogee, Oklahoma.  The Judge who presided at this hearing has since retired from the Board, and the Veteran was informed of his right to present testimony at another hearing before a VLJ who could participate in any decision made on appeal pursuant to 38 U.S.C.A. § 7017(c) and 38 C.F.R. § 20.707.  The Veteran was notified in a September 2013 letter that the VLJ had left and was provided 30 days to request another Board hearing.  He did not respond within 30 days.  The Board will proceed to consider the case.  This matter was previously remanded in February 2012, December 2012, and November 2013 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A respiratory disorder was not manifested in service or for many years thereafter and is not shown to be related to the Veteran's service, to include as due to exposure to asbestos therein.


CONCLUSION OF LAW

Service connection for a respiratory disorder is not warranted.38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A June 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and advised him of disability rating and effective date criteria.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA examination in April 2013 and a supplementary medical opinion was provided in April 2014.  The Board finds that the report from this examination and the medical opinions, taken together, are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  They contain the specific clinical findings and informed discussion of the pertinent history and features of the disability needed for proper consideration of the claim.   

The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is also met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
 
To substantiate a claim of service connection, there must be evidence of: A current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran alleges that he has a respiratory disorder due to exposure to asbestos while in service.

There is no specific statutory guidance regarding asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual)(amended December 13, 2005), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies. M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a).  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at Subsection (f).

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease). Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h).

His DD-214 documents that he served onboard the USS PELELIU and his occupational specialty was "electrical/mechanical equipment repairman."

On a May 1993 dental health questionnaire, the Veteran specifically denied having any disease/condition/problem.  Also in May 1993, the Veteran was referred for tobacco counseling and advised to quit.  A June 1994 service dental record noted that a chest X-ray was clear.  On a June 1994 dental health questionnaire, the Veteran denied asthma, sinus problems, and any other disease/condition/problem.  He did, however, note tobacco use since age 8.  In December 1994, the Veteran denied lung disease, persistent cough, and shortness of breath.  On May 1995 separation report of medical history, the Veteran reported being in good health.  He specifically denied shortness of breath and frequent trouble sleeping.  On associated separation examination, the Veteran's sinuses, lungs, and chest were normal on clinical evaluation; however, tobacco use was noted.

In May 2004, the Veteran was seen in the emergency department complaining of upper respiratory symptoms present for the past 1-2 weeks.

A June 2005 chest X-ray found no acute disease.  A June 2009 chest X-ray showed no evidence of acute findings in the lungs.  Both lungs were clear and inflated and the bony structures were unremarkable.  A May 2009 treatment record noted an assessment of tobacco use disorder.  Another May 2009 treatment record noted a history of asbestos exposure.  

In his November 2009 substantive appeal, the Veteran noted that the ship he was stationed on in the Navy had asbestos throughout.

In December 2010, the Veteran underwent a sleep study.  The assessment was mild OSA.  A December 2010 chest X-ray showed no active infiltrates, pulmonary vascularity not congested; no evidence of pleural fluid collections, that the mediastinum and hila maintained a stable appearance, and that visualized bony structures were grossly unremarkable.  A December 2010 treatment record noted that the Veteran's wife believed he may have sleep apnea due to his snoring and pausing between breaths which keep her up at night.  In February 2011, the provisional diagnosis was obstructive sleep apnea (OSA).

In June 2011, the Veteran testified that in 1994, his wife (at the time) complained about him losing his breath and stopping breathing while sleeping.  He stated that while in service, he was exposed to cleaning solvents, fuel, and jet exhaust.  He testified that he now has to wear a CPAP machine while sleeping.

The Veteran's ex-wife submitted a statement, dated in June 2011, that she did not notice her husband having any trouble with sleep apnea or breathing problems until he joined the Navy.  That same month, the Veteran's current wife submitted a statement indicating that when she first met him in 2008, he was snoring badly and would stop breathing for a few seconds.  She also stated that during the day, he was very tired because he didn't sleep well the night before.  The Veteran's mother and sister also submitted statements, indicating that the Veteran started snoring in service and did not snore prior to entering service.

On April 2013 VA sinusitis/rhinitis examination, the examiner noted a diagnosis of allergic rhinitis.  On April 2013 VA sleep apnea examination, the examiner noted a sleep study was performed in 2010 and the diagnosis was mild OSA.  On April 2013 VA respiratory examination, the examiner noted that the Veteran is not currently and has not been diagnosed with a respiratory condition.  An April 2013 chest X-ray showed bronchial wall thickening and possible old granulomatous disease; stable spinal disease; no lung infiltrate or change since December 1, 2010.  The examiner concluded that the Veteran's current respiratory conditions of allergic rhinitis and/or OSA were not caused by or a result of his service.  The examiner explained that there is no objective evidence, to include a separation examination which found no respiratory conditions, illness and/or treatment of any respiratory condition that was caused by and/or worsened by his military service.

In March 2014, the Naval Sea Systems Command submitted a statement that they have no records indicating that the Veteran may have been exposed to asbestos during his service as an electrical/mechanical equipment repairman aboard the USS PELELUI from 1993 to 1995.  It was further noted that the Asbestos Litigation database does not contain any asbestos records after 1985.

In April 2014, the April 2013 VA examiner noted a review of the record and indicated that his original opinion remains unchanged.  The examiner noted that while he accepts that the Veteran snored in service, there are multiple reasons for snoring and interrupted sleep.  He stated that snoring does not equate to OSA and that he is unable to find any connection between service and the Veteran's current diagnosis of OSA (diagnosed in 2010).  He noted that according to peer reviewed literature, the primary reason for the development of OSA is weight gain and an increase in body mass index (BMI).  The examiner noted that the Veteran's weight at enlistment was 165 pounds and at discharge, it was 160 pounds.  In 2004, the Veteran's weight was recorded at 193 pounds (BMI of 28.86) and his medical records show a slow steady incline of weight gain, with his peak weight recorded at 209 pounds (BMI of 32.85) in December 2010.  The examiner noted that the Veteran's sleep study was completed in December 2010, at which time he was diagnosed with OSA.  In further support of his opinion, the examiner noted a postservice treatment record when the Veteran denied having any respiratory problems, sleep disturbances, or snoring.  In addition, the examiner explained that the Veteran's potential exposure to asbestos has not manifested in any of the characteristic radiographic findings consistent with asbestosis.  He stated that the Veteran has not been diagnosed with asbestosis.  Further, the examiner noted that the Veteran has a significant tobacco use history (and that STRs indicate tobacco use started before service) and that this is most likely to have a negative impact on his respiratory functions.  The examiner also indicated that the Veteran's separation examination gives no indication of rhinitis, allergies, or any other airway/breathing disturbances, and he stated that problems such as excessive respiratory problems, snoring, or apneic events in the tight confines of a naval ship or dormitory quarters would trigger an evaluation.

It is not in dispute that the Veteran has a respiratory disorder (diagnosed as OSA and allergic rhinitis), as such have been noted in the record, to include on April 2013 VA examination.  Further, the Veteran has not been shown to have been exposed to asbestos while in service.  In this regard, the Naval Sea Systems Command submitted a statement that they were unable to verify that the Veteran was exposed to asbestos during service.  However, even assuming, arguendo, that the Veteran was exposed to asbestos in service, what he must show to establish service connection for a respiratory disorder is that such disability is related to his service/asbestos exposure therein.  

The Veteran's STRs, including his service separation examination report, do not mention any respiratory complaints, treatment, or diagnoses.  Notably, on separation, the Veteran specifically denied shortness of breath and trouble sleeping.  The first finding of a respiratory problem (diagnosis of OSA) was in 2010, over 10 years following discharge from service.  Such a lengthy time interval between service and the first postservice clinical notation of complaints or symptoms associated with a disability for which service connection is sought is, of itself, a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Consequently, service connection for a respiratory disorder on the basis that it became manifest in service and persisted is not warranted.

Regarding whether the Veteran's respiratory disorder is otherwise related to his service, the only medical opinion in the record that addresses this question is the report of the April 2013 examiner and supplementary medical opinion in April 2014, which indicated that the Veteran's current respiratory problems/complaints were unrelated to service.  The examiner indicated that snoring in service does not equate to OSA and that instead, the primary reason for the development of OSA is increasing weight.  The examiner noted that the Veteran's weight steadily increased postservice, reaching its peak in 2010 when he was diagnosed with OSA.  Further, the examiner noted that even if the Veteran was exposed to asbestos in service, he does not have any characteristic radiographic finding consistent with asbestosis and notably, he has never been diagnosed with asbestosis.  Instead, the examiner noted that the Veteran has a significant tobacco use history, which started prior to service and is most likely to have a negative impact on his respiratory functions.  Further, the examiner explained that there is no evidence in service of any respiratory problems.  Because the VA examiner's opinions contain a complete description of the Veteran's respiratory complaints/findings, were based on a thorough review of the medical evidence of record, and include a detailed explanation of rationale (with citation to factual data and medical literature), the Board finds the opinions probative evidence in the matter.  As there is no competent evidence to the contrary, they are persuasive.

The Board has also considered the many lay statements of record regarding the etiology of the Veteran's respiratory disorder.  Although laypersons are competent to provide opinions on some medical issues (such as snoring), see Kahana, 24 Vet. App. at 435, whether or not a respiratory disorder such as OSA may be related to service is a medical question that requires medical expertise.  See Jandreau, 492 F. 3d at 1377.  The Veteran (and his ex-wife, current wife, mother, and sister) is a layperson and has not presented any competent (medical opinion/textual) evidence in support of his allegation that his respiratory disorder is related to his service.  His unsupported opinion in this matter is not competent evidence.

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a respiratory disorder.  Accordingly, the claim must be denied.


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


